Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Claims 8-14 recite computer program product to utilize machine learning to process an untrusted training data set, the computer program product comprising a computer readable storage medium having program code embodied therewith.  The specification differentiates between the computer readable storage medium being non-transitory and transitory. For example, at paragraph 0061 the specification says: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or
other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical
signals transmitted through a wire”.  Thus, only non-transitory embodiments are included in the meaning of “computer readable storage medium.  Accordingly, claims 8-14 meet the requirement under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation remove an identified cluster from the data set. This limitation would at least put the reader in doubt because once clustering is applied, it is unclear how the cluster is removed directly. According to the specification, the only cluster that is excluded/removed is a cluster that is identified as suspect (See for example, paragraphs 0028, 0043, and 0045).  A similar limitation also occurs in claims 8 and 15. Please clarify. 
Since claims 2-7, 9-14, and 16-20 are directly or indirectly depend on claims 1, 8, and 15 respectively, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons set forth above for claims 1, 8, and 15.
Claim 1 recites the limitation “the processing” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al. (Bryant Chen, Wilka Carvalho, Nathalie Baracaldo, Heiko Ludwig, Benjamin Edwards, Taesung Lee, Ian Molloy, and Biplav Srivastava) (Detecting Backdoor Attacks on Deep Neural Networks by Activation Clustering).
With regard to claim 15, (not disregarding the lack of clarity addressed above in paragraph 4) Chen, et al. disclose a method comprising: receiving, by a neural network, an untrusted training data set, each data point of the untrusted data set having a label (See for example, section 3, 2nd paragraph; and section 5, paragraph 3); training a first neural model using the untrusted data set (See for example, section 3, 2nd paragraph, lines 3; section 5, paragraph 3, lines 1-3; and section 5, paragraph 4, lines 3-4) ; classifying each data point in the untrusted data set using the trained first neural model, and retaining activations of one or more designated layers in the trained first neural model (See for example, section 5, paragraph 4; and Fig. 2); applying a clustering technique on the retained activations for each label (See for example, section 5, paragraphs 4-5); for each cluster, assessing integrity of data in the cluster including: removing, i.e., excluding, an identified cluster from the data set, and forming a new training set with data remaining in the data set (See for example, section 5, paragraph 7); training a second neural model, i.e., training a new model, using the new training set; and using the trained second neural model, analyzing data in the removed cluster and assessing alignment of the classified data with respect to a label assignment (See for example, section 5, paragraph 7); and assigning a classification to the assessed cluster, the cluster classification corresponding to the alignment assessment, wherein the cluster classification is selected from the group consisting of: poisonous and legitimate (See for example, section 5, paragraph 7). Thus, each of the requirements of claim 15 is met.
	Claim 1 is rejected the same as claim 15 except claim 1 is an apparatus claim.  Thus, argument similar to that presented above for claim 15 is applicable to claim 1.  Additionally, applicant’s attention is invited to (the abstract and section 1, page 1 “ML models and the systems or system/s”; and section 5.1, page 5 “Automated”). 
	Claim 8 is rejected the same as claim 15.  Thus, argument similar to that presented above for claim 15 is applicable to claim 8. Claim 8 distinguishes from claim 1 only in that it recite computer program product to utilize machine learning to process an untrusted training
data set, the computer program product comprising a computer readable storage medium
having program code embodied therewith.  Fortunately, Chen, et al. (See for example, section 5, page 4, paragraph 3; and section 5.1, page 5, lines 1-2) teach this feature.    
	Please note, the application names fewer joint inventors than the prior art (publication).  The applicant may file an affidavit or declaration under 37 CFR 1.130(a) to disqualify the prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b) (See MPEP § 717). 
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665